DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
This Action is responsive to the Request for Continued Examination filed 10/31/2022.  Claims 1, 3-4, and 6-7 are pending.  Claims 2 and 5 have been canceled.  Claim 1 has been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 USC § 103 as being unpatentable over TODOKORO, U.S. Patent Application Publication 2019/0263520 A1 (herein after called TODOKORO), and further in view of DUROV, RU 2 627 963 C1 (hereinafter called DUROV).
Regarding claim 1, TODOKORO teaches a rotorcraft (See e.g., FIGS. 1-2 & 5-6 element 1), comprising a body (See e.g., FIGS. 1-2 & 5-6 element 10) and a plurality of rotary-wing parts (See e.g., FIGS. 1-2 & 5-6 elements 20, 30), wherein:
the body has a front-end portion (See e.g., FIGS. 1-2 & 5-6 element 10, where the front area of the body 10 teaches a front-end portion), a rear-end portion (See e.g., FIGS. 1-2 & 5-6 element 10, where the rear area of the body 10 teaches a rear-end portion), two side portions (See e.g., FIGS. 1-2 & 5-6 element 10, where the portions of the two opposite sides of the body 10 in each cited figure teach two side portions), and a reference plane passing through the front-end portion, the rear-end portion, and the two side portions (See e.g., FIGS. 2 & 5-6, where the imaginary plane passing through the cited front-end portion, rear-end portion, and two side portions teaches a reference plane passing through the front-end portion, the rear-end portion, and the two side portions), wherein the body has an airfoil appearance (See e.g., FIGS. 1-2 & 5-6 element 10); and
each of the plurality of rotary-wing parts comprises at least one blade (See e.g., FIGS. 1-2 & 5-6 elements 50) and a shaft coupled to the at least one blade (See e.g., FIGS. 1-2 & 5-6 element 51), the shaft of the each of the rotary wing parts is inclined toward the front-end portion of the body (See e.g., FIGS. 5-6 elements 10; ¶ [0051]), and the at least one blade is rotated around an axis of the shaft (See e.g., ¶[0023]).
But, TODOKORO does not teach an angle between the axis of the shaft and a normal line of the reference plane is between 5 and 30 degrees.
However, DUROV teaches an angle between the axis of the shaft and a normal line of the reference plane is between 5 and 30 degrees (See e.g., FIG. 1b the shaft at element 9 shown at 13° from the vertical of the imaginary reference plane of element 1; page 8 lines 27-28).
Thus, it would have been obvious to the skilled artisan, having the art of TODOKORO and DUROV before him, before the effective filing date of the claimed invention, to modify the rotorcraft of TODOKORO to include an angle between the axis of the shaft and a normal line of the reference plane is between 5 and 30 degrees, as taught in the analogous art of DUROV.  One would have been motivated to make such a combination to improve lateral and longitudinal controllability, increase indicators of transport efficiency, but also speed, height and flight range by reducing the diameter of the propellers and their tilt to increase propulsive thrust, as suggested in DUROV (See e.g., page 3 lines 41-45).
Regarding claim 3, TODOKORO, as modified by DUROV in the rejection of claim 1 hereinabove, further teaches wherein the plurality of the at least one blade of the plurality of rotary-wing parts are located on a coplanar plane, and the coplanar plane is not parallel to the reference plane (TODOKORO See e.g., FIGS. 1 & 5-6 elements 50c, 50d, where the position of element 50c is shown in FIG. 1).
Regarding claim 4, TODOKORO, as modified by DUROV in the rejection of claim 3 hereinabove, further teaches wherein the body further has a top surface located between the front-end portion and the rear-end portion (TODOKORO See e.g., FIGS. 1-2 & 5-6 element 10, where the portion of the top of the body 10 located between the front-end portion and the rear-end portion as cited in claim 1 herein teaches the body further has a top surface located between the front-end portion and the rear-end portion), and the plurality of the at least one blade on the coplanar plane are all adjacent to the top surface (See e.g., FIGS. 5-6 elements 50c, 50d, where the position of element 50c is shown in FIG. 1).


Claim 6 is/are rejected under 35 USC § 103 as being unpatentable over TODOKORO, and further in view of DUROV, and further in view of Manning, U.S. Patent Application Publication 2019/0291859 A1 (hereinafter called Manning).
Regarding claim 6, TODOKORO, as modified by DUROV in the rejection of claim 3 hereinabove, further teaches all the limitations of the instant claim as set forth in the rejection of claim 3 hereinabove except an angle between the coplanar plane and the reference plane is between 5 and 20 degrees.
However, Manning teaches an angle between the coplanar plane and the reference plane is between 5 and 20 degrees (See e.g., ¶ [0082]).
Thus, it would have been obvious to the skilled artisan, having the art of TODOKORO, DUROV, and Manning before him, before the effective filing date of the claimed invention, to modify the rotorcraft of the combined invention of TODOKORO and DUROV to include an angle between the coplanar plane and the reference plane is between 5 and 20 degrees, as taught in the analogous art of Manning.  One would have been motivated to make such a combination to achieve the predictable result of endurance and weight capacity improvements for multi-rotor aircraft, as well as increase a range of a multicopter and increase a load that may be borne by the multicopter, as suggested in Manning (See e.g., Manning ¶ [0041]).


Claim 7 is/are rejected under 35 USC § 103 as being unpatentable over TODOKORO, and further in view of DUROV, and further in view of Diez-Garias et al., U.S. Patent Application Publication 2017/0190421 A1 (hereinafter called Diez-Garias).
Regarding claim 7, TODOKORO, as modified by DUROV in the rejection of claim 1 hereinabove, neither TODOKORO nor DUROV teaches each of the rotary-wing parts comprises two blades, the two blades are connected to the same rotary-wing part, and the two blades are respectively connected to two ends of the shaft.
However, Diez-Garias teaches the rotary-wing parts comprises two blades (See e.g., FIG. 1 elements 42 & 46), the two blades are connected to the same rotary-wing part (See e.g., FIG. 1 elements 42, 46, & 45), and the two blades are respectively connected to two ends of the shaft (See e.g., FIG. 1 elements 42, 46, & 45).
Thus, it would have been obvious to the skilled artisan, having the art of TODOKORO, DUROV, and Diez-Garias before him, before the effective filing date of the claimed invention, to modify the rotorcraft of the combined invention of TODOKORO and DUROV to include the rotary-wing parts comprises two blades, the two blades are connected to the same rotary-wing part, and the two blades are respectively connected to two ends of the shaft, as taught in the analogous art of Diez-Garias.  One would have been motivated to make such a combination to achieve the predictable result of providing a vehicle that can operate in both air and water mediums and, more importantly, transitioning smoothly and seamlessly between them, as suggested in Diez-Garias (See e.g., Diez-Garias ¶ [0025]).

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument on pages 7-8 of the REMARKS, Applicant argues “However, none of the reference documents cited by the Examiner disclose that the body has an airfoil appearance, and nor do they teach that the combination of the airfoil appearance with the specific angle configuration can effectively improve the lift force and extend the hovering time of the rotorcraft. Therefore, those skilled in the art cannot obtain the technical features of the amended claim 1 from the reference documents cited by the Examiner.”  Examiner respectfully disagrees.  The prior art of TODOKORO is being relied upon to teach the body has an airfoil appearance at FIGS. 1-2 & 5-6 element 10.  The claim does not provide any specificity regarding “an airfoil appearance.”  The term “appearance” is a very broad term, and without any specific characteristics or definitions provided in the claim regarding what is meant by “appearance,” “appearance” is being given its plain meaning.  Consequently, element 10 of the prior art of TODOKORO teaches an airfoil according to NASA’s definition of an airfoil, which says a streamlined surface designed in such a way that air flowing around it produces useful motion (See e.g., https://www.grc.nasa.gov/WWW/K-12/FoilSim/Manual/fsim001n.htm).
And, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the combination of the airfoil appearance with the specific angle configuration can effectively improve the lift force and extend the hovering time of the rotorcraft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Consequently, claims 3-4 and 6-7 stand rejected as set forth in the rejections in the instant Office Action hereinabove.

Conclusion
It is noted that any citation to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275,277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
06 November 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644